DETAILED ACTION
The following Office action is in response to communication filed on July 05, 2022.  Claims 1-2, 4-19, and 21-22  are currently pending and have been allowed.  
	

Allowable Subject Matter
Claims 1-2, 4-19, and 21-22 are allowed.


Reasons for allowance
As per independent claims the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are Hoyne et al., (US 2010/0169146), Seaman et al., (US 2015/0193722), and Bhattacharya et al., (US 2016/0379175).
Hoyne discusses task scheduling which includes receiving an input from a user, wherein the input specifies a task comprising a due date and determining whether the task includes supplemental scheduling information. When the task does not include supplemental scheduling information, a first calendar event corresponding to the task can be created and stored within memory within a calendar of the user scheduled on the date. When the task does specify supplemental scheduling information, at least a first calendar event corresponding to the task can be created and stored, within memory, within a calendar of the user scheduled according to the date and the supplemental scheduling information. Calendar events created for a task that conflict with other calendar events can be dynamically rescheduled.
Seaman includes retrieving tasks from a memory, each task associated with a non-temporal attribute; and displaying the tasks in a group or list relative to the non-temporal attribute. 
Bhattacharya describes mobile phone applications that include methods and systems which automatically schedule tasks from a dynamically-changing task list for efficient utilization of available time. Unlike the prior personal task scheduling systems, the proposed system uses optimization algorithms and computer programs when creating a time schedule of tasks. In order to schedule individual tasks, the system takes into account multiple constraints controllable by the user. Basic constraints include individual task's deadline, start-time, minimum and maximum time-chunks for task fragments, relative priority of tasks (in case of time-collision), etc. Further constraints may include user's general preferences regarding individual task or group of tasks. Specifically, preferences may include time-of-day (e.g., morning, evening), location (e.g., home, work, particular grocery store or chain, particular gym, park), etc. In order to schedule the tasks, the system considers the user's calendar information and regards scheduled time-slots in the calendar as unavailable time for task scheduling. The system also considers as unavailable user-defined time periods reserved for such activities as sleeping, eating, resting, etc., unless the task specifically involves such activities. Furthermore, the system is flexible in the sense that the user can choose not to follow the advised task schedule and reprioritize tasks at his/her will. The system contains other interactive features such as issuing various task alerts to the user, allows the user to decline/delegate tasks and visualization (e.g. based on color coding) of the task-list (based on the status of the tasks, for example, close to completion, cannot be delegated etc.). The allocation is adaptive, in that, the schedule is automatically updated as new tasks enter the system, after task completions, when task priorities are modified, and based on other user inputs such as task declining/delegation. Finally, the system can be operated in a networked mode in which joint tasks involving multiple users (and their calendars) can be scheduled. Since the system will store the calendared event times of each user in the server, a joint task among multiple users can be scheduled based on the superimposed calendars of the users while protecting privacy of individual user's calendars  
	However, the combination of Hoyne, Seaman, and Bhattacharya fails to teach or suggest the limitations of independent claims which recite determining, by a computing device, scheduled tasks associated with a user in a reporting period from personal information program (PIP) data of the user associated with an electronic calendar application, an electronic reminder application, an electronic contacts application, a collaborative application, or an electronic communication application, wherein the reporting period comprises a time period when the user will be unavailable; generating, for each task in the reporting period, a priority for the task using a machine learning model based on the reporting period, due date, enterprise data, and content associated with the task, wherein the machine learning model was trained at least in part using PIP data for a plurality of users; ranking the scheduled tasks based on the generated priorities to generate a set of prioritized tasks for the user during the reporting period; and providing at least a portion of the set of prioritized tasks to an output device for display to the user.

35 USC 101 discussion:
Examiner is persuaded by Applicant’s remarks (dated 07/05/2022) on pages 10-11 – i.e. the claims integrate the abstract idea into a practical application as they show a technical improvement.  The claimed limitations occurs within a computing environment  when read in light of the specification reflect an improvement in the functioning of the technology/computer and does not merely use a computer as a tool to perform an abstract idea. See 2019 Revised Guidance, 84 Fed. Reg. at 55. The claims recite a sufficiently specific implementation that improves the functioning of the overall technological process. See McRO, 837 F.3d at 1313-16; Ancora, 908 F.3d at 1348-49. Importantly, the claims do not simply recite, without more, the mere desired result, but rather recite a specific solution. Id. at 1349; Finjan, 879 F.3d at 1305-06; SAP America Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018).  The claimed application of determining, by a computing device, scheduled tasks associated with a user in a reporting period from personal information program (PIP) data of the user associated with an electronic calendar application, an electronic reminder application, an electronic contacts application, a collaborative application, or an electronic communication application, wherein the reporting period comprises a time period when the user will be unavailable; generating, for each task in the reporting period, a priority for the task using a machine learning model based on the reporting period, due date, enterprise data, and content associated with the task, wherein the machine learning model was trained at least in part using PIP data for a plurality of users; ranking the scheduled tasks based on the generated priorities to generate a set of prioritized tasks for the user during the reporting period; and providing at least a portion of the set of prioritized tasks to an output device for display to the user, further evinces that the independent claims do not merely claim an improvement to an abstract technique. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167–68 (Fed. Cir. 2018).  Therefore, the independent claims are eligible since they integrate the abstract idea into a practical application.


As per the dependent claims, these claims depend on the allowed independent claims above and incorporate the limitations thereof, and are therefore not rejected under prior art and not rejected under §101 for at least the same rationale as applied to the independent claims above, and incorporated herein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the other pertinent art (which also do not disclose individually or in combination the limitations of the independent claims) are as follows:
Ali (US 2015/0347987): Discloses an integrated daily digital planner is provided. A computing device generates a homepage associated with a daily digital planner. The homepage includes a plurality of modular components. A calendar modular component displays a set of entries associated with a selected date within a calendar pane. Each entry identifies a task or event. A notes modular component displays a set of notes created on the selected date in a daily notes. A tasks modular component displays a set of tasks associated with the selected date in the tasks pane. The tasks modular component tracks a status of each task in a current set of tasks scheduled to occur on the current date. A task status comprises an in progress task status, a deleted task status, a delegated task status, an assigned task status, a forwarded task status, and a no action task status
Fearon (US 2010/0269049):  Discusses managing events in a multiple schedule environment. In one example, the method includes receiving a user selection identifying an event that is to be scheduled, wherein the user selection identifies the event from a plurality of pre-defined event types. Fearon further discusses Personal information management and managing appointments and their related tasks and contacts.
Gervasio, Melinda T., et al. "Active preference learning for personalized calendar scheduling assistance." Proceedings of the 10th international conference on Intelligent user interfaces. 2005: A learning system that supports adaptive assistance in an open calendaring system. The system learns user preferences from the feedback that naturally occurs during interactive scheduling. It contributes a novel application of active learning in a domain where the choice of candidate schedules to present to the user must balance usefulness to the learning module with immediate benefit to the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683